Citation Nr: 0816650	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected Diabetes Mellitus 
Type II.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
Diabetes Mellitus Type II.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
Anxiety Neurosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his doctor


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 through June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
Anxiety Neurosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is not competent medical evidence in the claims 
folder to establish that the veteran's currently diagnosed 
hypertension is proximately due to his service connected 
diabetes mellitus, or that it initially manifested either 
within one year of service, or during service.

2.  The competent medical evidence of record does not 
establish a confirmed diagnosis of peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for peripheral 
neuropathy are not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303,  3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for both 
hypertension and peripheral neuropathy.  Generally, for 
service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Here the veteran contends that his claimed disabilities are 
secondary to his already service connected Diabetes Mellitus 
Type II.  Under 38 C.F.R. § 3.310(a), service connection may 
also be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  Service 
connection is currently in effect for diabetes mellitus, type 
II, rated as 20 percent disabling.  



Hypertension
VA does not dispute that the veteran is currently under 
treatment for hypertension.  Both private and VA records, as 
well as the March 2005 VA examination report show the 
diagnosis and document treatment for the disease.  

The veteran's service medical records do not show he was 
treated for or diagnosed with hypertension.  He was examined 
by VA in May 1972, and hypertension was not found at that 
time.  The first medical evidence of hypertension is 
evidenced by a medical record dated in 2003, many years after 
the veteran's discharge from service.  There is no competent 
medical evidence linking the current diagnosis to service; 
accordingly service connection for hypertension on a direct 
basis is not warranted.  

The veteran has essentially claimed that hypertension is 
related to service-connected diabetes.  The question that 
must be addressed in this case is whether the veteran's 
currently diagnosed hypertension is proximately due to his 
service connected diabetes.  In order to answer this 
question, the veteran's medical history, as it relates to 
hypertension, is summarized below.

May and July 2003 VA problem lists include hypertension as a 
diagnosis.  The July 2003 VA examination report, as well as a 
November 2003 VA outpatient treatment note, show the 
hypertension as controlled with medication.  The etiology of 
the veteran's hypertension was not discussed in these 
records.  In March 2005, VA afforded the veteran a 
hypertension examination to specifically determine whether 
his hypertension is a result of his diabetes.  Based upon the 
veteran's history, the onset of hypertension was noted as 
between 1999 and 2000.  The examiner confirmed the diagnosis 
of arterial hypertension, but then explained that because 
there is no evidence of proteinuria or microalbuminuria, the 
"veteran's arterial hypertension is not likely related to 
his service-connected diabetes mellitus."  The March 2005 VA 
diabetes examination also noted the veteran's hypertension 
without any suggestion that it is related to his diabetes, 
and noted the urinalysis findings without evidence of 
proteinuria or microalbuminuria.

In a September 2005 statement from a private physician it is 
noted that the veteran "has arterial hypertension secondary 
to generative factor, secondary to neuropsychiatry condition, 
overweight, possibly DM 2 and herbicide exposure."  There is 
no explanation of this statement, or further elaboration as 
to an exact cause for the veteran's hypertension.  The single 
sentence in this report is speculative.  There is no firm 
statement discussing the etiology of the veteran's 
hypertension.  It was clearly a statement indicating 
"possible" causes only, and was, therefore, too vague and 
speculative to warrant any probative weight. Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993). For service 
connection to be established for hypertension as secondary to 
diabetes, there must be competent medical evidence showing 
that the hypertension is as likely as not proximately due to 
the service connected diabetes.

Following the September 2005 physician's statement, the RO 
forwarded the claims folder to the March 2005 VA examiner for 
an additional review and opinion.  The examiner noted the 
private physician opinions indicating a possible relationship 
between hypertension and diabetes, but explained that medical 
literature has established that the coexistence of the two 
diseases "does not mean that one produces the [other.]"  
The examiner again opined that because there is no clinical 
evidence of microalbuminuria, that "arterial hypertension is 
not likely related to veteran's service connected diabetes 
mellitus."

The only other evidence of record suggesting that the 
veteran's hypertension is related to his diabetes, is his 
claim.  There is essentially no competent medical evidence in 
the record showing a relationship between the two diseases. A 
suggestion by the veteran is not sufficient medical evidence 
of a nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptoms over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence 
showing that the veteran's hypertension is proximately due to 
his service connected diabetes mellitus is required for 
service connection under 38 C.F.R. § 3.310.  No such evidence 
exists in this case.

It must be noted that service connection for hypertension is 
warranted on a presumptive basis if the disease became 
manifest to a degree of 10 percent or more within one year of 
the date of the veteran's separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As discussed above, the 
veteran's hypertension is reported to have manifested in 
approximately 1999 or 2000, nearly thirty years post service.  
The claims folder is entirely devoid of evidence of 
hypertension at any time within one year of the veteran's 
June 1971 discharge.  Thus, service connection on a 
presumptive basis is not warranted.

The only other way to establish service connection is under 
38 C.F.R. § 3.303, discussed above.  The current diagnosis is 
clearly established for the purposes of § 3.303, but a review 
of the veteran's service medical records do not establish the 
fact that hypertension initially manifested during service.  
A July 1969 enlistment exam is negative as to any sign of 
hypertension.  The accompanying report of medical history 
contains the following note by the doctor:  "Found to have 
abnormal BP at age 5 .. ? Today WNL."  The service records 
are otherwise completely devoid of evidence showing high 
blood pressure readings or any other sign of hypertension.  
There is simply no evidence to support the notion that the 
hypertension initially manifested during active service.

Because the claims folder does not contain enough competent 
medical evidence to establish that the veteran's currently 
diagnosed hypertension is proximately due to his service 
connected diabetes mellitus, or initially manifested within 
one year of service, or during service, the evidence is not 
at least in equipoise, and the veteran's claim must be 
denied.  The Board notes that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. Because the evidence here is 
not in equipoise, and, in fact, the absence of evidence to 
support the claim suggests that the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).
 
Peripheral Neuropathy
The veteran also contends that he has peripheral neuropathy 
secondary to his service-connected diabetes mellitus.  The 
first suggestion that the veteran has peripheral neuropathy 
came in his April 2003 claim.  The May 2003 VA treatment 
record showing the veteran's problem list does not include 
peripheral neuropathy.  Following the veteran's claim, the RO 
afforded the veteran a VA examination to determine the nature 
and etiology of any such peripheral neuropathy.  At the 
examination, the veteran reported pain in the plantar region 
bilaterally, with stab-like sensations, and numbness in the 
anterior aspect of both thighs, which is present almost 
daily.  The examiner reported that there was no evidence on 
routine examination of peripheral neuropathy.  In particular, 
the examiner noted that "subjectively, symptoms are 
suggestive of a peripheral neuropathy pending further 
verification by electro diagnosis."  EMG and nerve 
conduction velocities in the lower extremities were obtained 
and revealed no evidence of radiculopathy or neuropathy.  
Thus, the VA examiner concluded that there was no evidence of 
peripheral neuropathy by electro diagnosis or by objective 
neurological examination.  

The RO again afforded the veteran a VA peripheral nerves 
examination in March 2005.  At this time, the veteran 
reported cramping in his hands and legs with pain in the legs 
while walking.  These symptoms, according to the examiner, 
"suggest peripheral neuropathy in upper and lower 
extremities."  The veteran claimed decreased pinprick in the 
right lateral aspect of the thigh, close to the knee, in the 
right lower extremity.  Again, the examiner suspected 
peripheral neuropathy, but requested verification by electro 
diagnosis.  Following diagnostic testing, the examiner 
concluded that there is no evidence of a peripheral 
neuropathy in lower extremities, as confirmed by electro 
diagnosis, but that there is carpal tunnel syndrome in the 
left upper extremity, etiology undetermined, less likely as 
not diabetic in etiology.

As discussed above, the September 2005 report from the 
veteran's private treating physician is of little use in this 
analysis.  With regard to the peripheral neuropathy, the 
physician stated, the veteran "has episode of hyperesthesia 
in the lower extremities must secondary to peripheral 
neuropathy must probably secondary to DM-2 another medical 
unknown in this moment."  It is entirely unclear to the 
Board what this statement is meant to suggest.  There is no 
discussion of symptoms or diagnostic testing to support a 
current diagnosis of peripheral neuropathy from this report.  
Nevertheless, the report does again suggest the possibility 
of a diagnosis, so the veteran was afforded a third VA 
examination in December 2005.  The examiner noted that no 
electro diagnostic testing was done by the private physician 
to confirm the diagnosis of peripheral neuropathy.  Physical 
examination on that date revealed normal motor examination 
without involuntary movement, fasciculations or atrophy.  The 
tone was normal in all four extremities and there was no 
power deficit.  The veteran again claimed to have decreased 
pinprick distally on both lower extremities.  The examiner 
again stated that the symptoms of nerve involvement must be 
verified by electro diagnosis, but also noted that there is 
no wasting or atrophy present.  For this examination, nerve 
conduction velocity in the lower extremities was requested, 
and there was again no electro diagnostic evidence of 
peripheral neuropathy in the veteran's lower extremities.

A March 2007 report from a private doctor is consistent with 
the findings of the three VA examiners.  The veteran reported 
pain, cramps, and numbness in his legs and the outer aspect 
of his right thigh.  Nerve conduction studies, however, were 
within normal limits on the left and right side.  The 
impression was essentially the same as the VA examiner's 
suggestion that clinically there are symptoms described 
suggesting peripheral neuropathy, but "there is no electro 
diagnostic evidence of generalized peripheral neuropathy" by 
the nerve conduction studies.  

Essentially, the veteran has, throughout the course of this 
appeal, shown clinical signs of peripheral neuropathy-like 
symptoms, but diagnostic testing fail to confirm peripheral 
neuropathy.  There is no confirmed diagnosis of the claimed 
condition at any time in the veteran's medical records.  
Without a confirmed diagnosis of peripheral neuropathy, there 
are no grounds upon which to grant service connection on 
either a direct or secondary basis.  The evidence is not at 
least in equipoise, and the veteran's claim must be denied.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to hypertension 
and peripheral neuropathy. Sufficient evidence is available 
to reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran a letter in June 2003 informing him of 
the evidence necessary to establish service connection on 
both a direct and secondary basis. The veteran was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf. The letter also asked the veteran to let VA know of 
any outstanding relevant evidence not yet in the file and 
notified him that it was his responsibility to ensure that 
all relevant evidence not in control of a federal department 
or agency was in the claims folder.  Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007). 
In a March 2006 letter the veteran was also informed of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As these claims are 
denied, there is no prejudice to the veteran regarding the 
timing of the notice as the questions of possible ratings and 
effective dates are moot.  

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and his VA and 
private treatment records have been associated with the 
claims folder.  His November 2005 RO hearing transcript is 
also of record.  The veteran was afforded several VA 
examinations with regard to his hypertension and peripheral 
neuropathy claims and the examination reports are included in 
the claims folder.  VA also obtained and associated with the 
claims folder the veteran's file from the Social Security 
Administration.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The veteran is also seeking to establish service connection 
for PTSD, as well as to reopen his claim for service 
connection for an anxiety disorder.  These claims are not yet 
ready for appellate review.

PTSD 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

The veteran claims that he is currently being treated for 
PTSD as a result of stressful events experienced by him 
during his tour in Vietnam, including being posted at a 
"Mini-port" at which aircraft arrived "from the mortuary 
full of wounded, many with dismemberments of arms and legs 
and others in plastic bags." See November 2005 stressor 
statement and RO hearing transcript.  The medical evidence, 
however, shows varying diagnoses, as well as evidence both 
for and against establishing a PTSD diagnosis.  2003 VA 
treatment notes show PTSD as a diagnosis on the veteran's 
problem list, however the accompanying treatment records are 
not associated with the claims folder.  Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the veteran by 
associating all relevant VA treatment records with the claims 
folder.  

The veteran was afforded VA PTSD examinations in July 2003, 
April 2005, and January 2006.  Despite the private medical 
records throughout the claims folder showing treatment for 
PTSD, the VA examiners were unable to establish such a 
diagnosis, as the veteran's symptoms, as reported by them, 
did not satisfy the requirements established for PTSD found 
at section 309.81 of the DSM-IV.  It is unclear to the Board 
how such determinations were made without a discussion of the 
veteran's documented symptoms that are found at section 
309.81.  Examples include the November 2004 treatment report 
discussing dreams in which the veteran reexperiences his 
alleged stressors, as well as audio and visual hallucinations 
reported both in an April 2003 VA treatment record and in the 
September 2003 private treatment report.  Because a diagnosis 
of PTSD conforming to the requirements of DSM-IV is required 
for service connection, the veteran must be afforded an 
examination that discusses his symptomology fully, including 
all symptoms that fall under the definition of PTSD in DSM-
IV.

Prior to obtaining the medical opinion, however, VA must 
attempt to verify the veteran's claimed stressors.  The 
veteran submitted a written statement regarding his 
stressors, along with oral testimony at an RO hearing in 
November 2005.  He reported being assigned to a "Mini-
port," which was described as a small air station at which 
wounded and dead soldiers were brought in on helicopters.  
The veteran reported seeing wounded and dismembered soldiers 
with body parts in plastic bags.  He also reported being 
involved in a combat situation within the first few days of 
his arrival in Vietnam, required to fire his M16 and was 
taken by military police to a secluded place where he was 
medicated.   There is, however, no evidence showing any 
attempt to corroborate these stressors. VA's duty to assist 
under 
38 C.F.R. § 3.159(c)(2) requires VA to assist the veteran to 
obtain corroborating evidence that should be in the 
possession of a Federal department or agency.  First and 
foremost, it should be noted that the veteran's service 
personnel records are not part of the claims folder.  These 
must be obtained. 

Once the personnel records are reviewed, if they alone do not 
establish the alleged stressors, then further investigation 
must be made.  No attempt has been made to verify that the 
veteran may have observed dead and wounded bodies being 
brought from the field to a "Mini-port" or that the veteran 
may have been involved in a combat situation early in his 
Vietnam tour. There was no inquiry with the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) (formerly 
known as both the Center for Unit Records Research (CURR) and 
the US Armed Forces Center for Research of Unit Records 
(USAFCRUR)). Once service personnel records confirm the 
relevant time frames, the veteran's unit, and military 
occupational specialty, an attempt should be made to verify 
the veteran's stated stressors.  It is once this action is 
complete, that the VA examination discussed above should 
occur.

Anxiety Disorder
The veteran is seeking to reopen his claim for service 
connection for anxiety neurosis. This issue was previously 
denied via a rating decision in July 1972, which was not 
appealed. A claim that has been denied, and not appealed, 
will not be reopened and allowed, unless new and material 
evidence is presented or secured with respect to that claim. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302(a) (2007). As such, the veteran must provide 
new and material evidence to reopen his previously denied 
service connection claim.

In a February 2002 private treatment record, it is noted that 
the veteran has been in psychiatric treatment since 1984.  A 
review of the claims folder reveals that the record is devoid 
of evidence of treatment between 1972 and 2001.  Under 
3.159(c)(1) and (2), VA has a duty to assist the veteran to 
obtain relevant treatment records from both VA treatment 
facilities and private treating physicians. The record shows 
that VA has requested authorizations, and that the veteran 
provided one in 2003 for treatment records from Dr. Rivera 
dating to 2001.  There is no authorization in the record for 
any psychiatric physician dating back to 1984.   Because the 
record appears incomplete, the RO should inform the veteran 
in writing of the need for a signed authorization to obtain 
all private treatment records, and if any such authorizations 
are received, then obtain all relevant records and associate 
them with the claims folder.

The veteran is on notice that VA's duty to assist is not a 
one-way street. A veteran seeking help cannot passively wait 
for it in circumstances where he has information that is 
essential in obtaining relevant and necessary evidence. 
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). In other 
words, the veteran must cooperate and provide necessary 
authorizations for all private treatment for his claimed 
disabilities since service, including addresses and dates of 
service.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  The notice provided to the veteran in this case is 
not in conformity with the Court's Kent decision. As such, 
this matter must be remanded for proper notice under 38 
C.F.R. § 3.159(b)(1), including corrective notice under Kent.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b) (2006), including issuing 
corrective notice that is compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), by obtaining signed 
authorizations to obtain all relevant 
private psychiatric treatment records 
since service, including records from the 
physician that the veteran initially began 
treatment with in 1984 and everyone since.  
Once signed authorizations are obtained, 
request all relevant records, and 
associate all records obtained with the 
claims folder.  Document each effort to 
obtain records, as well as any negative 
response.

3.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining the veteran's 
service personnel records, as well as all 
relevant VA treatment records.  Associate 
all records obtained with his claims 
folder.

4.  Obtain from the veteran a detailed 
description of his claimed stressors in 
service.  This description should include 
pertinent details to aid in further 
research to include dates, names, and 
places as appropriate.  

5.  Once the dates of the veteran's 
Vietnam tour are verified, as well as his 
unit name, contact the appropriate 
authorities, including but not limited to 
USAJSRRC, and obtain the unit history, 
unit reports, lesson learned reports, 
operational reports, daily reports, after 
action reports, or any other source of 
information to corroborate the veteran's 
claimed stressors.

6.  After all relevant records are 
associated with the claims folder, and all 
attempts to verify the alleged stressors 
have been completed, the RO should 
determine what stressful conditions or 
incidents have been corroborated or 
verified, and should provide a summary of 
the verified facts and conditions of the 
veteran's service.

7.  Only after the RO has prepared the 
summary of corroborated or verified 
stressful conditions or incidents, the 
veteran should be afforded psychiatric 
examination. The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development. All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es). The examiner should be 
informed that only stressors or stressful 
conditions that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it is at least as likely as 
not (a 50 percent likelihood or more) that 
the veteran has PTSD as a result of the 
stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to 
be established by the record.

A complete rationale for the opinion 
expressed must be provided.

8.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


